Title: From John Adams to the President of Congress, No. 32, 3 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 3 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 395–400). LbC (Adams Papers); notation by Thaxter: “No 32 delivered Capt. Landais 3d. April.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:593–596.
     In this letter, which was read in Congress on 11 Sept., John Adams began by observing that while “the Fermentation in England” had alarmed the ministry and influenced some members of the House of Commons, he thought it was largely due to the impending election. Adams then provided the texts of resolutions adopted by the meetings of the county and city associations at St. Alban’s Tavern from 11 to 20 March (see JA to the president of Congress, 23 March, No. 23, note 3, above) and those adopted on 15 and 19 March by the Westminster committee. The St. Alban’s resolutions served to justify a general association for parliamentary reform, those of the Westminster committee focused on the inequities of parliamentary representation. Adams indicated that he had included the texts of the resolutions because he believed the association movement to be of great importance and that if wisdom and virtue prevailed, its objectives would be accomplished, thereby bringing fundamental change to the government and policies of Great Britain. If the movement was unsuccessful, however, Adams believed that it would “probably be the last rational Effort made in favor of Liberty, and Despotism will range at large.” Furthermore, if George III concluded an immediate peace, the movements in England and Ireland would lose momentum and his conflicts with the Netherlands and Spain would largely disappear. If he continued the war and was successful, at least his problems in England and Ireland would be dissipated. But if he continued the war and was unsuccessful, “the new Sovereignty will probably prevail against him, after involving the three Kingdoms in Confusion and in Blood.”
    